Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 1/29/2021:
Referring to the response to the claim interpretations (arguments: page 4 lines 8-11):  The claims interpretations have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103 (arguments: page 4 line 12 to page 5 line 10):  Refer to the updated rejections below in view of amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  It is unclear if the “a base station” (lines 6-7) refer to the “a first base station” (line 9) or “a second base station” (line 11).
Claim 1 line 13: “the other movable object” lacks antecedent basis.
Claim 3 depends on a cancelled claim 2.
Claim 5 depends on a cancelled claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0015192 to Chun in view of U.S. Publication No. 2015/0195757 to Tietz et al in view of U.S. Publication No. 20070249347 to Saifullah et al, and in further view of U.S. Publication No. 20080133260 to Fukui et al.
Referring to claim 1, Chun discloses in Figures 11 and 15-20 a movable object (relay UE) comprising:
A motor (not shown, but relay UE must have a “motor” in order to move between serving gNB of serving cell and target gNB of target cell, which can be controlled by a processor such as processor 120 of UE 100 and processor 220 of network node 200; Sections 0265, 0268, and 0273; refer to Fukui et al rejection below).
A communicator (not shown, but relay UE must have a “communicator” in order to communicate with remote UEs and serving gNB/target gNB, such as TX/RX module 110 of UE 100 and TX/RX module 210 of network node 200).
A processor (processor 120 of UE 100) programmed to: 
Determine (steps 1501, 1601, 1701, 1801) failure (serving gNB can no longer serve relay UE) of a base station (serving gNB) via the communicator.  Relay UE initially relays signals between remote UEs and serving gNB of serving cell.  Although not specifically disclosed, in steps 1501, 1601, 1701, 1801: relay UE sends measurements of serving gNB to serving gNB and if measurements indicate that serving 
Calculate a specified relay location (target gNB; Sections 0265, 0268, and 0273) based on information on the movable object …, the specified relay location being on a route (from serving gNB of serving cell to target gNB of target cell) connecting a first location in the first cell (serving gNB of serving cell) and a second location in a second cell of a second base station (target gNB of target cell).  If measurements indicate that serving gNB can no longer serve relay UE, serving gNB requests a handover of relay UE from serving gNB to target gNB by sending a handover request to target gNB.  Target gNB then accepts the handover request and configures remote UEs for handover.  After configuration of the remote UEs for handover, relay UE can move to target gNB in the “move to target” step of Figures 16-18. So, relay UE moves from serving gNB of serving cell to target gNB of target cell, which is based on the location of relay UE is the serving cell since relay UE moves from the serving cell to the target cell (claimed “calculate a specified relay location based on information on the movable object”).
… cause the movable object … to gather at the specified relay location (“move to target” step of Figures 16-18).  After configuration of the remote UEs for handover, relay UE can move to target gNB in the “move to target” step of Figures 16-18.
Drive the motor to cause movement of the movable object to the specified relay location.  After configuration of the remote UEs for handover, relay UE can move to target gNB in the “move to target” step of Figures 16-18, which must be done by means of a motor.
Relay a signal at the specified relay location, the signal being exchanged between a wireless communication terminal (remote UEs) located in the first cell and the second base station (target gNB).  After relay UE has moved to target gNB, relay UE relays signals between remote UEs in the serving cell and target gNB of target cell.  Refer to Sections 0173 and 0250-0284.
determine failure of a base station via the communicator; calculate a specified relay location based on information on the movable object and map information related to a first cell of a first base station, the specified relay location being on a route connecting a first location in the first cell and a second location in a second cell of a second base station…
Tietz et al disclose in Figures 1-2 and 6-8 a mobile relay node that relay signals between UEs and DeNBs; mobile relay node relays signals between UEs and a serving DeNB (claimed “first cell of a first base station”) but as the mobile relay node moves along a certain route, mobile relay node relay signals between UEs and a target DeNB (claimed “second cell of a second base station”) along the route.  Step 701: mobile relay node stores route information, such as geographic coordinates, list of possible handover DeNBs along the planned route of mobile relay node, next allowed DeNB for handover depending on current cell and/or location, etc.  Steps 709, 710, 711, and 713:  mobile relay node performs a measurement of the serving cell, and when the signal strength of the current cell falls below a pre-defined threshold (claimed “determine failure of a base station via the communicator”), sends a measurement report to serving DeNB identifying preferred target DeNBs based on a comparison of the current cell and the route information of mobile relay node, wherein target DeNBs are along the planned route of mobile relay node based on the current position of mobile relay node (claimed “map information related to a first cell of a first base station”, which is the planned route of mobile relay node from the serving cell).  Mobile relay node then performs procedures for obtaining information relating to the geographical location of mobile relay node.  So, based on the current position of mobile relay node, mobile relay node selects possible target DeNBs along the planned route of mobile relay node from the current position of mobile relay node, as determined by positioning module 48 (claimed “calculate a specified relay location based on information on the movable object and map information related to a first cell of a first base station, the specified relay location being on a route connecting a first location in the first cell and a second location in a second cell of a second base station”).  Steps 715 and determine failure of a base station via the communicator; calculate a specified relay location based on information on the movable object and map information related to a first cell of a first base station, the specified relay location being on a route connecting a first location in the first cell and a second location in a second cell of a second base station…  One would have been motivated to do so so a relay node can determine that handover from serving eNB to target eNB is needed when the signal strength of serving eNB falls below a threshold, and so the relay node can determine the relay location based on the current location of relay node and the planned route of relay node, thereby facilitating relaying of data. 
Chun also does not disclose transmit the specified relay location to another movable object to cause the movable object and the other movable object to gather at the specified relay location.
Saifullah et al disclose in Figures 1-10 wherein relay station RS determines that handover from source BS to target BS is necessary and then performs handover from source BS to target BS (claimed “specified relay location”).  RS also informs MS1 (claimed “another movable object”) and MS2 (claimed “another movable object”) of the handover from source BS to target BS, and performs handover from source BS to target BS for MS1 and MS2; so MS1 and MS2 move to target BS (claimed “transmit the specified relay location to another movable object to cause the movable object and the other movable object to gather at the specified relay location”).  Also: MS1 and MS2 may be moving with RS, such as in the same vehicle, but Sections 0021-0022, 0041, and 0045 disclose that MS1 and MS2 may be moving independently from RS; if MS1 and MS2 move independently from RS, RS must inform MS1 and MS2 of the handover from source BS to target BS so that MS1 and MS2 can move from source BS to target BS, since MS1 and MS2 are not in the same vehicle as RS.  Refer to Sections 0020-0062.  Therefore, it would transmit the specified relay location to another movable object to cause the movable object and the other movable object to gather at the specified relay location.  One would have been motivated to do so all mobile units can be transferred to the target base station after handover.
Chun also does not disclose a movable object comprising: a motor; … ; drive the motor to cause movement of the movable object to the specified relay location.  
Fukui et al disclose in Section 0088 that mobile units can include motor vehicles, so a relay UE of Chun can include motor vehicles with a motor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable objection comprising: a motor; … ; drive the motor to cause movement of the movable object to the specified relay location.  One would have been motivated to do so since a relay node can have a motor to move the relay node.
	Referring to claim 3, Chun does not disclose wherein the processor is programmed to acquire the map information related to the first cell.
Tietz et al disclose in Figures 1-2 and 6-8 a mobile relay node that relay signals between UEs and DeNBs; mobile relay node relays signals between UEs and a serving DeNB but as the mobile relay node moves along a certain route, mobile relay node relay signals between UEs and a target DeNB along the route.  Step 701: mobile relay node stores route information in memory 39 , such as geographic coordinates, list of possible handover DeNBs along the planned route of mobile relay node, next allowed DeNB for handover depending on current cell and/or location, etc.  Steps 703, 705, and 707: serving DeNB sends ‘RRC Connection Reconfiguration’ to mobile relay node requesting mobile relay node to carry out measurements for serving DeNB, and then mobile relay node configures the measurements to monitor when handover is required.  Steps 709, 710, 711, and 713:  mobile relay node performs a measurement of the serving cell, and when the signal strength of the current cell falls below a pre-map information related to the first cell”, which is the planned route of mobile relay node from the serving cell), which is stored in memory 39.  Refer to Sections 0039-0049 and 0073-0108.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is programmed to acquire the map information related to the first cell.  One would have been motivated to do so so relay node can determine the relay location based on the the planned route of relay node, thereby facilitating relaying of data. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0015192 to Chun in view of U.S. Publication No. 2015/0195757 to Tietz et al in view of U.S. Publication No. 20070249347 to Saifullah et al in view of U.S. Publication No. 20080133260 to Fukui et al, and in further view of U.S. Publication No. 20100069086 to Ahlin.
	Chun does not disclose wherein the processor is programmed acquire the map information at least when the movable object enters the first cell.
Ahlin discloses in Figures 1-10 that as MT 100 enters node 50a, MT 100 queries the wireless network location database 10 via cellular base station 52a to determine wireless network location data that is associated with the node 50a.  Also upon entering a cell 50a, MT 100 queries the wireless network location database 10 for the identities of wireless networks 60 and their respective locations that are within and/or associated with that cell 50a.  So, when MT 100 enters a cell, MT 100 acquires location data of networks within the cell (claimed “map information”).  Refer to Sections 0031-0069, specifically Sections 0031, 0035, 0037, and 0041.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is programmed acquire the map information at least when the movable object enters the first cell.  One would have been motivated to do so so MT can obtain map information of a cell upon entry into the cell to facilitate data communication.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0015192 to Chun in view of U.S. Publication No. 2015/0195757 to Tietz et al in view of U.S. Publication No. 20070249347 to Saifullah et al in view of U.S. Publication No. 20080133260 to Fukui et al, and in further view of U.S. Publication No. 2016/0249194 to Miyata et al.  
	Chun does not disclose wherein the map information includes location information of at least one evacuation site.
Miyata et al disclose in Figures 1-9 that during an emergency, mobile terminal sends its current location to disaster management server.  Disaster management server performs, from the acquired current location, a selection of an optimal evacuation site and a calculation of an optimal evacuation route for mobile terminal.  Information on the calculated evacuation site and evacuation route 
is sent to mobile terminal and displayed on the screen of mobile terminal with map information.  Refer to Sections 0055-0092.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the map information includes location information of at least one evacuation site.  One would have been motivated to do so to include map information of evacuation site for a mobile node in case of emergency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,091,700 to Liu et al disclose in Figures 1-7 that a UE obtains a donor list and handover locations based on route and direction, then UE monitors the current location, and then if the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Christine Ng/
Examiner, AU 2464
February 12, 2021